Citation Nr: 1222925	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  08-25 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a higher initial evaluation for service-connected residuals, status post lumbar laminectomy with degenerative disc disease/spondylosis (a back disability), rated as 10 percent disabling for the portion of the appeal period prior to January 6, 2009 and 20 percent disabling therefrom.

2.  Entitlement to a higher initial evaluation for service-connected degenerative disc disease of the cervical spine (a neck disability), rated at 10 percent disabling.

3.  Entitlement to a higher initial evaluation for service-connected gastroesophageal reflux disease (GERD), rated as noncompensable for the portion of the appeal period prior to January 6, 2009 and 10 percent disabling therefrom.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1981 to December 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over this claim is currently held by the RO in Albuquerque, New Mexico.

In February 2012, the Veteran testified in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.  Additional, pertinent evidence was added to the Veteran's file in Virtual VA and a waiver of her right to review of such evidence by the agency of original jurisdiction (AOJ) was submitted in June 2012.  As such, the Board will proceed to consider the case.  See 38 C.F.R. § 20.1304(c) (2011).

The issues of entitlement to service connection for a hip disability, to include as secondary to service-connected back disability and entitlement to service connection for esophageal spasms, to include as secondary to service-connected GERD have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to increased evaluations of service-connected back and neck disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to January 6, 2009, the Veteran's service-connected GERD did not manifest in recurrent epigastric distress with dysphagia, pyrosis, or regurgitation.

2.  From January 6, 2009, forward, the Veteran's service-connected GERD manifested in epigastric pain, pyrosis, and regurgitation; it is not productive of considerable impairment of health.


CONCLUSION OF LAW

The criteria for a higher initial evaluation for service-connected GERD, rated as noncompensable for the portion of the appeal period prior to January 6, 2009 and 10 percent disabling therefrom, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.21, 4.114, Diagnostic Code 7399-7346 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations concerning VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the veteran's increased evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505, 509 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased evaluation claims.

Service connection was established for GERD in a January 2007 rating decision.  At that time, the Veteran's service-connected GERD was rated as noncompensable.  In a December 2011 rating decision from the RO, the Veteran's evaluation for GERD was increased to 10 percent disabling, effective January 6, 2009.

GERD is not among the listed conditions in VA's Schedule for Rating Disabilities.  When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  

Here, the Veteran's GERD is evaluated under the hyphenated Diagnostic Codes 7399-7346, concerning the evaluation of hiatal hernia.  38 C.F.R. § 4.114.  Hyphenated diagnostic codes are used when an unlisted disability is at issue.  See 38 C.F.R. § 4.27 (2011).  The first two digits of the first diagnostic code indicate the most closely related body part followed by a "99."  Id.  Use of the second diagnostic code helps provide further detail regarding the origins of the unlisted disability, the bodily functions affected, the symptomatology, and anatomical location.  Id.; see Tropf v. Nicholson, 20 Vet. App. 317, 321 (2006).  The diagnostic code following the hyphen is the diagnostic code by which the disability is evaluated.  Id.  As discussed in greater detail below, the Board finds no other appropriate schedular criteria upon which to rate the Veteran's GERD.

A 60 percent rating is assigned where there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346.  A 30 percent rating is assigned for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Id.  A 10 percent rating is assigned when the disease exhibits two or more of the symptoms for the 30 percent evaluation of less severity.  Id.

In every instance where the rating schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

Weight loss is a consideration in evaluating digestive system disorders.  VA regulations provide that, for purposes of evaluating conditions in 38 C.F.R. § 4.114, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.  38 C.F.R. § 4.112.

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single disability rating will be assigned under the diagnostic code which reflects the predominant disability picture, with rating to the next higher evaluation where the severity of the overall disability warrants such rating.  See 38 C.F.R. § 4.114.

The Board will first address whether a compensable evaluation for the Veteran's service-connected GERD is warranted prior to January 6, 2009.

In August 2006, the Veteran underwent a VA examination.  The examiner noted the Veteran's relevant medical history, dating back to the 1980s, including her minimal GERD by history.  

Upon physical examination, the examiner indicated that the Veteran has experienced infrequent stress related to esophageal reflux or spasm, which she has learned to minimize by avoiding carbonated beverages and minimizing her caffeine intake.  The examiner noted that the Veteran's GERD symptoms have occurred three to four times a year and are quickly relieved by the use of Mylanta.

The Veteran submitted a statement in April 2008 and indicated that her GERD "appears to be due to stress...I take Nexium daily to reduce incidents of this, yet I have breakthrough heartburn and spasms."

In an October 2008 submission, the Veteran stated that she had tracked the symptoms of her disability and recorded "12 incidents of GERD, resulting in substernal chest pain.  Consistently take Nexium for prevention.  Do not eat spicy foods and have only occasional caffeine (tea)."

Applying the rating criteria to the facts of this case, the Board finds that the criteria for a compensable rating for GERD prior to January 6, 2009 have not been met.  During this period on appeal, the Veteran's GERD did not result in recurrent epigastric distress with dysphagia, pyrosis, regurgitation, or weight loss.  The Board notes that the Veteran did complain of substernal chest and arm pain, but the record does not indicate that this symptom was productive of any impairment of health.

Parenthetically, the Board also acknowledges the Veteran's contention that she has arm pain and has attributed this symptom to both her service-connected GERD and neck disability.  In this regard, the Veteran's claim for a higher evaluation of her neck disability is addressed in the Remand section below.  Where it is not possible to distinguish the effects of a non-service-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  For purposes of this portion of the decision, the Board will assume that the Veteran's arm pain is attributed to her service-connected GERD.

Even assuming, arguendo, that the pain in her substernal chest and arm are due to her service-connected GERD, the Veteran has not established that she has two or more symptoms for the 30 percent evaluation of less severity.  As such, a compensable evaluation for GERD prior to January 6, 2009 is not warranted.

The Board now turns to whether the Veteran is entitled to an evaluation in excess of 10 percent disabling for her service-connected GERD from January 6, 2009, forward.

The most probative evidence of record for this period on appeal is the January 2009 VA examination.  At that time, the examiner indicated the Veteran's complaints, including occasional difficulty in swallowing liquids and solids, a spastic esophagus, pyrosis and associated epigastric pain, and reflux or regurgitation two to three times a week.  The examiner noted that the Veteran had no hematemesis, no melena, no nausea or vomiting, no hospitalization and no surgery, and no history of esophageal trauma.  The Veteran was treated with Nexium with no side effects or adverse reaction and her activities of daily living were not affected.

Upon physical examination, the examiner indicated that the Veteran was of normal weight with no anemia and had, in fact, gained 14 pounds in the last 12 months.

The Veteran also testified, during the February 2012 Travel Board hearing, that although she experiences flare-ups of her GERD two or three times per year, resulting in extreme chest pain that restricts her activities, she also testified that "it's pretty much maintained."  Hearing transcript at 15.

As a whole, the Board finds that the Veteran's GERD symptomatology more nearly approximated, at this time, the criteria for a 10 percent disability rating beginning on January 6, 2009, the date of the most recent VA examination.  The Board acknowledges an overall worsening of GERD symptomatology.  However, the Veteran's lay statements and evaluations prior to the January 2009 VA examination did not describe any additional GERD symptoms which would warrant in increase of disability evaluation.  The January 2009 VA examiner explicitly indicated that the Veteran's activities of daily living were not affected, essentially concluding that her GERD symptoms were not productive of considerable impairment of health.  

Indeed, the Veteran herself testified that aside from flare-ups which occurred only two or three times per year, her GERD symptoms were maintained.  She gave no indication that her GERD resulted in a considerable impairment of health.  In short, the Veteran described her GERD symptoms as a nuisance to her activities of daily living, merely requiring her to alter her diet and eating habits.  Hearing transcript at 15.  Here, the Board finds the fact that the Veteran would admit the problem was maintained with flare-ups just two or three times per year, only provides factual evidence against her own claim, indicating to the Board, at best, the mild nature of the problem.

Simply stated, the Veteran's GERD is not shown to result in a combination of symptoms productive of severe impairment of health.  The Veteran has been described as being in a general state of good health during the appeal period, from January 6, 2009, forward.  See January 2009 VA examination.  There is no medical opinion of severe impairment of health due to GERD and significant evidence (as cited above) indicates the minimal nature of the condition.  Based on the above, an evaluation in excess of 10 percent disabling for service-connected GERD, from January 6, 2009, forward, is not appropriate.

Additionally, the findings of more GERD symptoms were first found in January 6, 2009 during the VA examination.  As such, a 10 percent rating prior to January 6, 2009 is not warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).

The Board has also considered the potential application of various other provisions of the regulations concerning VA benefits, but finds that the Veteran is appropriately rated under Diagnostic Code 7346, which fully addresses her GERD symptomatology.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Indeed, no other diagnostic codes would warrant a higher disability rating for either period on appeal.

With respect to claims for an increased rating, the Board has also considered the Veteran's statements that her disability is worse than currently rated.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to her through her senses.  Layno, 6 Vet. App. at 470.  She is not, however, competent to identify a specific level of disability of the disorder according to the appropriate diagnostic codes.

Such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

A complete review of the Veteran's treatment reports of record, both private and VA (to include records in Virtual VA), do not provide any additional evidence in favor of the Veteran's claims for a higher evaluation of her GERD during either period on appeal, and for reasons noted above provide evidence against such a claim. 

In short, the Board does not find evidence that the ratings assigned for the Veteran's GERD should be increased for any other separate period based on the facts found during either appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within either period on appeal.  The findings of more serious impairment were first found in January 2009 during the VA examination.  As such, a compensable evaluation prior to January 6, 2009 and an evaluation in excess of 10 percent disabling for service-connected GERD thereafter, are not warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).

As such, the claim must be denied.  The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

Extraschedular

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2011).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  Further, the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Court also clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board has considered an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) and determined referral for extraschedular consideration is not warranted in this case.

The record does not establish that the rating criteria are inadequate for either period on appeal.  To the contrary, ratings have been assigned that contemplate the disability and symptomatology of each manifestation of the Veteran's disability resulting from GERD.  There are no manifestations of her GERD that have not been contemplated by the rating schedule and adequate evaluations were assigned based on evidence showing the symptomatology and/or disability.

Evidence of record does not indicate that the Veteran was ever hospitalized for her GERD.  Furthermore, the evidence does not reflect marked interference with employment (i.e., beyond that already contemplated in the assigned evaluation).  In short, the rating criteria contemplate not only her symptoms but the severity of her disability.  Therefore, no referral for extraschedular consideration is required for either period on appeal and no further analysis is in order.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The Veteran's claim arises from her disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.  Regardless, in response to her notice of disagreement, a letter was sent to her in March 2008 soliciting information and evidence needed to support her claims for higher ratings.

As to VA's duty to assist, VA has associated with the claims folder the Veteran's service treatment records and post-service treatment records.  As noted above, upon review, additional pertinent treatment records found in the Veteran's electronic record through Virtual VA.  This new evidence is accompanied by a waiver of her right to AOJ review of such evidence.  38 C.F.R. § 20.1304(c) (2011).  She was also afforded VA examinations in August 2006 and January 2009.  

With regard to the VA examinations, the Board notes that the VA examiners indicated that the claims file was not available for review or review of the claims file was not requested.  However, the August 2006 VA examiner reported the Veteran's relevant medical history, including her minimal GERD by history.  Similarly, the January 2009 VA examiner explicitly indicated that she read the August 2006 examination report for relevant medical history and examination findings.  
Given that claims file review is not required in every case and the VA examiners considered the Veteran's relevant medical history, the Board finds that the examinations are adequate since they considered the Veteran's prior medical history and described her GERD disability in sufficient detail to enable the Board to make a fully informed evaluation of this disability.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120, 123; see also VAOPGCPREC 20-95 (July 14, 1995) (holding that there is no law or regulation requiring claims file review prior to examination for every case, but listing circumstances in which claims folder should be reviewed prior to VA examination); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (lack of claims file review is not, in and of itself, dispositive as to the probative value of a medical opinion); see also D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not necessary for a VA medical examiner to specify review of the claims folder where it is clear from the report that the examiner has done so and is familiar with the claimant's extensive medical history).

Here, the Veteran's most recent examination of her GERD is dated in January 2009.  However, the fact that a VA examination is three years old is not a valid basis, unto itself, to provide the Veteran with another VA examination of her service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  With respect to her claim for increased evaluations of her GERD, the Veteran has never alleged that her GERD has worsened since her last examination nor is there any other indication (either from the Veteran, her representative, or her treatment records), suggesting that the record, as it stands, does not reflect the condition's current level of severity.  As such, another VA examination of the Veteran's service-connected GERD is not warranted.

In this case, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  Significantly, neither the Veteran nor her representative has made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced her in the adjudication of her appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.


ORDER

Entitlement to a higher initial evaluation for service-connected GERD, rated as noncompensable for the portion of the appeal period prior to January 6, 2009 and 10 percent disabling therefrom, is denied.


REMAND

At the outset, the Board acknowledges the RO's development in this case.  Nonetheless, a review of the claims file indicates that additional action is needed.  Although the Board sincerely regrets the further delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.

As discussed above, the fact that a VA examination is over three years old is not a valid basis, unto itself, to provide the Veteran with another VA examination of her service-connected disabilities.  However, the Court has held that when a Veteran alleges that his or her service-connected disability has worsened since he or she was previously examined, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  

Here, the most recent VA examination of the Veteran's back and neck disabilities is dated in January 2009 and does not contemplate the Veteran's additional treatment of his back and neck disabilities or reflect the current severity of her symptomatology.  The January 2009 examination report revealed that the pain in the Veteran's lower back remained in her lower back and that there was no radiation.  Also at that time, the Veteran reported that she had dull to squeezing pain in her neck which radiated to both her shoulders and her upper extremities towards her fingers.  In contrast, in a January 2012 VA treatment report, the Veteran reported that there was "intense pain, beyond tingling sensation" of her hands.  Also, during the February 2012 hearing, the Veteran testified that she had pain radiating from her back into her legs.  Hearing transcript at 13.  

Given the foregoing, the Veteran has essentially alleged that her back and neck disabilities have worsened since the last VA examination.  As such, VA is required to afford her a contemporaneous VA examination to assess the current nature, extent, and severity of her neck and back disabilities.  See Snuffer, supra.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination by a medical professional knowledgeable in orthopedics to determine the nature, extent, and severity of the Veteran's service-connected back and neck disabilities.  The claims file must be reviewed by the examiner and the report should note that review.

All indicated studies, including range of motion studies in degrees, should be performed.  Any specific functional impairment due to pain should be identified.  The examiner should also set forth objective findings relative to neurologic impairment evident from the Veteran's back and/or neck disabilities.  Any abnormal sciatic, peroneal, popliteal or other nerve findings due to a back and/or neck condition should be described in detail and the degree of paralysis, neuritis or neuralgia should be set forth (i.e. mild, moderate, severe, complete).

Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.  The rationale of all opinions provided should be discussed.

2. Then, readjudicate the Veteran's claims for an increased evaluation for her service-connected back and neck disabilities, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this Remand.  If the decision, with respect to the claims, remains adverse to the Veteran, she and her representative, if any, should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


